In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00343-CV

DEVON ENERGY CORPORATION;                  §    On Appeal from the 271st District Court
DEVON ENERGY PRODUCTION
COMPANY, L.P.; AND DEVON GAS               §    of Wise County (CV18-05-382)
SERVICES, L.P., Appellants

V.                                         §    January 9, 2020

IONA ENERGY, L.P., Appellee                §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order denying the motion to transfer venue filed by

appellants Devon Energy Corporation; Devon Energy Production Company, L.P.;

and Devon Gas Services, L.P. The trial court’s denial order is reversed and the case is

remanded to that court with instructions to sustain the motion and to transfer venue

as to appellee Iona Energy, L.P.’s claims to Tarrant County.

      It is further ordered that appellee Iona Energy, L.P. shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
   Justice Lee Gabriel